10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cr-00182-JAM Document1 Filed 10/21/19 Page 1 of 8

McGREGOR W. SCOTT F| L. -E D

United States Attorney

ANDRE M. ESPINOSA cr 9 Tor

KEVIN KHASIGIAN OCT 2 1 2019 .
Assistant United States Attorneys CLERK, U.8. Dia TRIGT COU

501 I Street, Suite 10-100 eaStARN Die 0 CALIFORNIA

 
  

Sacramento, CA 95814
Telephone: (916) 554-2700

Attorneys for Plaintiff

 

 

 

 

 

United States of America

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, CASENO. ®49-¢R °18 2.- JAM
Plaintiff, 18 U.S.C. § 371 — Conspiracy To Commit An
Offense Against The United States; 15 U.S.C. §§
v. 77(q)(a) and 77x — Securities Fraud

RONALD J. ROACH, and
JOSEPH W. BAYLISS,

Defendants.

INFORMATION

COUNT ONE: [18 U.S.C. § 371 — Conspiracy to Commit an Offense Against the United States]

The United States Attorney charges: TH A T

RONALD J. ROACH, and
JOSEPH W. BAYLISS,

defendants herein,

I. Background

At all times relevant to this Information,

1. Company S, headquartered in Benicia, California, in the State and Eastern District of
California, was a solar energy device manufacturing and sales corporation that primarily solicited
investors to participate in transactions organized around the manufacture and deployment in the market

of mobile solar generator units.

INFORMATION

 

ae GE ra
aims oe a

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00182-JAM Document1 Filed 10/21/19 Page 2 of 8

2. Company D, headquartered in Benicia, California, in the State and Eastern District of
California, was a separate corporation but closely related to Company S, and primarily responsible for
managing certain equipment sold in transactions closed by Company S.

3. Although they were separate legal entities, which carried separate accounting and tax
obligations, Company S and Company D shared common employees and facilities, relied on common
leadership, and operated in material respects as a single entity (collectively the “Company’’).

4, Individual 1 was a resident of Martinez, California, the owner and operator of Company
S, and the Chief Executive Officer of the Company.

5. Individual 2 was a resident of Martinez, California, the owner and operator of Company
D, and the Chief Operations Officer of the Company.

6. Individual 3 was a resident of Lafayette, California, and an attorney licensed to practice
law in California. Individual 3 was outside counsel to the Company, and provided legal and business
advice concerning the Company’s operations. Individual 3 began working with the Company in
approximately April 2011. .

7. Individual 4 was a resident of Clayton, California, and the Chief Financial Officer for the
Company. Individual 4 began working for the Company in approximately August 2014.

8. Individual 5 was a resident of Pleasant Hill, California, and the Vice President of
Operations for the Company. Individual 5 began working for the Company in approximately May 2012.

9. Defendant RONALD J. ROACH was a resident of Walnut Creek, California, and a
certified public accountant licensed in California. Defendant RONALD J. ROACH maintained an
accounting practice between 2003 and 2018 and began performing significant work for the Company as
early as the end of 2011. Among other things, defendant RONALD J. ROACH prepared complied
annual financial statements for Company D for 2011 through 2017.

10. Defendant JOSEPH W. BAYLISS was a resident of Martinez, California, a general
contractor and electrician licensed in California, and the owner and operator of Bayliss Innovative
Services, Inc., a contracting services company. Defendant JOSEPH W. BAYLISS began performing
work for the Company in late 2013.

Hl

INFORMATION

 

 

 
o Se NN DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00182-JAM Document1 Filed 10/21/19 Page 3 of 8

II. The Conspiracy

11. Beginning at a time no later than in or about March 2011, and continuing through in or
around January 1, 2019, in the County of Solano, State and Eastern District of California, and elsewhere,
defendants RONALD J. ROACH and JOSEPH W. BAYLISS did knowingly and intentionally combine,
agree, and conspire with Individuals 1 through 5, and with others known and unknown to the United
States, to commit an offense against the United States, that is, wire fraud in violation of Title 18, United
States Code, Section 1343.

TI. Manner and Means

12. In furtherance of the conspiracy, defendants RONALD J. ROACH and JOSEPH W.
BAYLISS and their co-conspirators employed the following ways and means, among others:

13. Directly and through subcontractors, the Company built and purported to build mobile
solar generators (“MSGs”). The MSGs, when actually built, consisted primarily of solar panels placed
on a wheeled-trailer that harvested and stored solar energy for later use by customers including at such
locations as concert venues, and construction sites, in remote areas and elsewhere.

14. Company S, including through the sales efforts of Individual 1 and others, sold MSGs in
multi-unit packages to investors through special purpose investor funds created specifically for such
transactions. These investment funds, sometimes called tax-equity funds (“Funds”), were permitted
under the federal tax code and purchased the MSGs with a combination of a cash payment and a long-
term promissory note payable to Company S.

15. As part of the transactions, Company D leased those MSGs from the Funds and purported
to lease the MSGs to third parties to generate revenue. In fact, the conspirators were often unable to
lease the MSGs to third parties, contrary to representations of the conspirators and others acting at their
directions that the market for MSGs was robust.

16. | To encourage investors to purchase MSGs from the Company and to avoid detection of
the scheme as it progressed, Individual 1 and other co-conspirators made material representations to
investors, through oral statements and written materials, including that (1) the MSGs would be built
and/or existed in quantities and conditions of operability consistent with the representations of the

conspirators; (2) Company D had leased and could lease the MSGs to third parties pursuant to written

INFORMATION

 

 
Oo CO wT HN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00182-JAM Document1 Filed 10/21/19 Page 4 of 8

lease agreements; (3) there was a substantial market for the MSG leases; and (4) the transactions
involving the MSGs and the Funds were structured in such a way that would allow the investors to
lawfully claim tax credits and other tax benefits related to the MSGs.

17. In fact, those statements were materially false in that (1) the MSGs were not built in the
quantities represented and did not exist in the quantities and the conditions of operability represented;
(2) Company D had not leased and could not lease the MSGs in the quantities or on the terms
represented; (3) the market for MSG leases was significantly less than represented; and (4) the
transactions were not executed in a such a way that they could lawfully qualify for tax credits and other
tax benefits, in part, because the MSGs that formed the basis of the transactions often did not exist
and/or were not being used consistent with the representations made by the conspirators.

18. To support the false claims made to investors and to avoid detection of the scheme, the
conspirators took steps including materially falsifying Commissioning Reports and other records related
to the MSGs and replacing Vehicle Identification Numbers (“VIN”) on MSGs to make it appear that
more MSGs had been built than had actually been constructed. In some instances, the conspirators sold
and/or attempted to sell the same MSGs to more than one Fund, switching the VIN numbers on existing
MSGs to defeat investor inspections.

19. To further conceal the ongoing scheme and to encourage additional investments, the
conspirators also created the appearance of revenue from MSG leases by operating a Ponzi-type scheme.
Conspirators transferred investor money through entities they controlled to create the appearance that
Company D was collecting substantial amounts of third-party lease revenue from the MSGs that
Company D was then using to pay the Funds, which the Funds, in turn, paid Company S to service the
Funds’ promissory notes. In reality, approximately 94% or more of company D’s purported MSG lease
revenue came from money stolen from investors.

20. To further the ongoing fraud and to avoid detection of the scheme, the conspirators
agreed to conceal the true financial structure of the Company and the true nature and extent of third-
party MSG leases from current and prospective investors through materially false representations and
supporting documents. Among other means, the conspirators agreed to prepare and disseminate false

compiled annual financial statements, which falsely represented that Company D had earned revenue in

INFORMATION

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00182-JAM Document1 Filed 10/21/19 Page 5 of 8

sufficient amounts to support its obligations under its master lease with the Funds. The conspirators
completed those false financial statements knowing they would be shared with investors and intending
investors to rely on the false misrepresentations they contained.

21. Between at least as early as March 2011 and December 18, 2019, at least twelve investors
entered into transactions with the Company through approximately thirty-four Funds. Some investors
invested through more than one Fund. The investors, through the Funds, collectively deposited by
interstate wire transfer approximately $759,000,000 into bank accounts for the Funds established for the
transactions. Further, several financial institutions and other investors transferred collectively
$136,000,000 to the Company as part of related transactions for the purchase and lease of MSGs. In
total, the Company closed transactions with Funds and other investors purportedly involving
approximately 17,000 MSGs, at approximately $2.5 billion in purported value.

22. Due to the conspirators’ false representations, many investors also claimed tax credits
and depreciation in connection with the transactions premised on the revenue allegedly generated by
Company D. The tax value of the tax credits and depreciation claimed by the Funds, up to and including
the 2017 tax year, is approximately $902,000,000. This figure does not account for approximately
$167,000,000 that investors paid into tax equity transactions in 2018.

IV. Overt Acts

23. Onor about April 21, 2015, defendant RONALD J. ROACH prepared a compiled 2014
financial statement for Company D, which falsely represented that Company D earned more than
approximately $14,234,000 in rental income.

24. On or about May 3, 2016, defendant RONALD J. ROACH prepared a compiled 2015
financial statement for Company D, which falsely represented that Company D earned more than
approximately $29,845,000 in rental income.

25. | Onor about May 10, 2017, defendant RONALD J. ROACH prepared a compiled 2016
financial statement for Company D, which falsely represented that Company D earned more than
approximately $58,390,000 in rental income.

26. Onor about July 18, 2017, defendant RONALD J. ROACH, acting at the direction of

Individual 1, delivered by email documents to an A Group executive, to which were attached financial

INFORMATION

 

 

 
oO CO SN NHN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00182-JAM Document1 Filed 10/21/19 Page 6 of 8

statements for Company D for 2014 through 2016, and an aging report that purported to set forth
payment history for MSG rentals by Telecom Company A pursuant to a fixed-term lease contract
purportedly between Telecom Company A and Company D.

27. On or about July 21, 2017, Individual 5 delivered by email to Individual | an estoppel
agreement to be delivered to A Group/K Bank, in support of that transaction, which purported to assign
to A Group/K Bank third-party lease revenue for MSG rentals by Telecom Company A pursuant to a
fixed-term lease contract purportedly between Telecom Company A and Company D.

28. On or about June 27, 2017, defendant JOSEPH W. BAYLISS completed and signed
Commissioning Reports for MSGs associated with Fund 30, which involved approximately 1,326
MSGs.

All in violation of Title 18, United States Code, Section 371.

COUNT TWO: [15 U.S.C. §§ 77q(a) and 77x — Securities Fraud]
The United States Attorney charges: TH A T

RONALD J. ROACH,
defendant herein, from in or about June 2012, through December 18, 2018, in the state and Eastern

District of California, and elsewhere, did offer and sell securities, namely investment products in the
form of tax-equity and sale-leaseback products, among others, sponsored by the Company; in the offer
and sale of these securities, did make use of means and instruments of transportation and communication
in interstate commerce and made use of the United States mails; and in the offer and sale of these
securities, did willfully and knowingly and deliberately

(a) employ a device, scheme and artifice to defraud;

(b) obtain money by means of untrue statements of material facts and omit statements
of material facts necessary in order to make the statements made, in light of the circumstances under
which they were made, not misleading; and

(c) engage in a transaction, practice and course of business that operated and would
operate as a fraud and deceit upon the purchasers.

All in violation of Title 15, United States Code, Sections 77q(a) and 77x, and Title 18, United

States Code, Section 2.

INFORMATION

 

 
oOo S&S SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00182-JAM Document1 Filed 10/21/19 Page 7 of 8

Dated: (u/2' / I4 McGREGOR W. SCOTT
_ States "f

 

{ \,
a ‘ i
By: |
ANGREM AG
Assistant United States Attorn

INFORMATION

 
Case 2:19-cr-00182-JAM Document1 Filed 10/21/19 Page 8 of 8

United States v. Ronald J. Roach and Joseph W. Bayliss
Penalties for Information

Defendants RONALD J. ROACH and JOSEPH W. BAYLISS

COUNT 1: ALL DEFENDANTS

VIOLATION: 18 U.S.C. § 371 — Conspiracy To Commit An Offense Against The United
States

PENALTIES: Up to 5 years’ imprisonment, or fine up to $250,000, or both;
Up to 3 years’ supervised release;
Restitution

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 2: RONALD J. ROACH
VIOLATION: 15 U.S.C. §§ 77q(a) and 77x — Securities Fraud
PENALTIES: Up to 5 years’ imprisonment, or fine up to $250,000, or both;
Up to 3 years’ supervised release;
Restitution

SPECIAL ASSESSMENT: $100 (mandatory on each count)

 
